(On Rehearing.) — The other members of the court are of the opinion that the ruling of trial court in refusing to permit the cross-examination of the witness Blakey by the proponent, appellant here, as pointed out in the. former opinion, was free from error, and that the application for rehearing should be granted, and the former judgment of reversal set aside, and a judgment now be entered affirming the judgment of the probate court. The writer dissents from this con*607elusion,' and adheres to the former opinion and decision in the case. While the witness Blakey did not testify as an expert on handwriting, still his evidence was opinion evidence, based on knowledge, it is true, of the testator’s handwriting, from having seen him write his name, and on this knowledge gave it as his opinion that the signature to the proposed will ivas not genuine. The principle declared in Birmingham National Bank v. Bradley, 108 Ala. 205, 19 South. 791, as to the right of testing on cross-examination the knowledge of the witness testifying his opinion, for the purpose of showing the value and weight to be accorded by the jury to such opinion evidence, is applicable here. The principle necessarily is the same, whether the opinion be that of an expert witness, skilled from experience and study of handwritings, or the opinion of the witness based solely on knowledge acquired from having seen the particular person write his name. After all, it is but an opinion in either case, based on knowledge acquired in different ways.
It was not permissible to introduce the checks in evidence for the reason stated in my former opinion; but, as there stated, the cross-examination testing the value of the witness’ opinion did not violate the rule laid down against introducing in evidence extraneous papers for the purpose of instituting a comparison of handwriting. The trial court ruled correctly in not allowing the checks to be introduced in evidence, but the cross-examination was none the less permissible for the reasons above stated.
Rehearing granted, judgment of reversal set aside, and judgment of affirmance entered.
Tyson, C. J., and Haralson, Simpson, Anderson, and Denson, JJ., concur. Dowdell, J., dissents. McClellan, J., not sitting.